Title: To George Washington from John Jay, August 1789
From: Jay, John
To: Washington, George



[New York, August 1789]

Mr Jay has the Honor of observing to the President, on the Subject of Capt. Tate’s application, That in his opinion no Papers should be given to that Gentleman, from which it might appear, or be inferred, that the Governmt encouraged him going into the Service of the Porte, lest umbrage be given to Russia, and Suspicions of ulterior views excited—that therefore the Idea of giving him only a Certificate, in the usual form, of his character and Services, is founded in Prudence.
That he should not correspond with the President, nor with the Secy for foreign affairs; lest it should give him the appearance of a private agent in the Service of Governmt—for some of his Letters will doubtless be inspected &c.
That it may nevertheless be advisable, that he correspond with some confidential private Gentleman, & a Cypher settled between them—and he should be apprized by that Gentleman, of the accidents to which it will often be liable, particularly in France, and against which it is very difficult to guard, in any other Way, than by keeping it about his Person.
